Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
When considered as a whole, and in light of the specification, claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.


As to independent claims 1, 9, 15 
The closes prior art of Ichikawa et al. (20070195012, Ichikawa) shows system, comprising: a communications facility; a processor; and a storage device comprising instructions executable by the processor (fig. 1) to: 
receive location data regarding a location of each of a device (¶ [0113]) (determining the position of a user S2 wearing HMD), 
receive from each of the 
determine an origin of the detected noise based on the location data and the data related to the detected noise (¶ [0051]) (e.g., source detection section 803 (to be described later) provides high-precision detection of the direction of the sound source), and 

Ichikawa fails to specifically show: 
a plurality of head-mounted devices (instead of a single head-mounted device), 
receiving location information regarding the a plurality of head-mounted devices; and 
receive data related to a detected noise from each of the plurality of head-mounted display device 
providing, to each head-mounted display device from which the data related to the detected noise and the location data was received, the information regarding a direction towards the detected noise.
In the same field of invention of virtual visualization, the prior art of Lanier et al. (US20170039767, Lanier) shows using sensors to scan a real-world environment and detect sound in the real-world environment, from which a location of a source of the sound can be determined receive location data regarding a location of each of a plurality of head-mounted display devices, 
receive from each of the plurality of head-mounted display devices data related to a detected noise, 
determine an origin of the detected noise based on the location data and the data related to the detected noise (¶ [0015]) (e.g., the service provider 102 can receive data from one or more sensors. The data received from the sensors can be associated with (i) geometry of a physical, real-world environment that affects how energy propagates and/or (ii) the energy, a location of the source within the room, an intensity or frequency of the energy, etc.).
However, neither Lanier nor Ichikawa show:


As to dependent claims 2-8, 10-14, 16-20:
These claims depend from allowable claims 1, 9, 15 respectively, and thus are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany NÃºÃ±ez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        11/6/2021